DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the after final reply filed on 03/25/2021 canceling claim 3 and amending claims 1, 4, 5, 7 and 11.

Allowable Subject Matter
Claims 1, 2 and 4 – 11 of the claim set filed on 03/25/2021 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on 03/25/2021 are accepted.  Base reference Matsuyama (see par. 15 in the final office action mailed on 10/26/2021) teaches against any radial increase in dimensions and implementing the teachings of Howell may result in an increase in such dimensions.  This appears to shift the preponderance of evidence as weighing towards allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741